Citation Nr: 0320721	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) from December 21, 1993, to 
January 25, 1996.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970 and from September 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
PTSD and awarded a 10 percent schedular evaluation.  The 
effective date was from December 21, 1993, the date of 
receipt of the claim.  

The veteran disagreed with this determination, claiming that 
the effective date should be March 1990 and the severity of 
his PTSD was inadequately reflected by the 10 percent 
evaluation.  The issue of an earlier effective date for the 
award of a 10 percent schedular evaluation was denied by the 
Board in a May 1998 decision.
Thereafter, a September 26, 1997, decision increased the 
veteran's PTSD evaluation to 50 percent disabling effective 
from January 25, 1996, the date of a hospitalization at the 
VAMC for evaluation of his mental disorders.  

The Board notes that a claim of entitlement to an increased 
rating placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
veteran perfected his appeal from the initial assignment of a 
disability rating for his PTSD, the Board will address 
whether he was entitled to a disability rating higher than 10 
percent from December 21, 1993, to January 25, 1996, and 
whether he is entitled to a disability rating higher than 50 
percent from January 25, 1996, or earlier.

The Board further notes that the issue of entitlement of the 
veteran's spouse to an apportionment of his compensation from 
September 18, 2001, to April 5, 2002, was denied in August 
2002 because financial data had not been submitted.  The 
veteran's spouse submitted financial data in October 2002 and 
February 2003.  The RO should reconsider the August 2002 
denial in light of the financial data received in February 
2003, as well as various statement regarding this matter from 
the veteran, including his statement dated March 30, 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Service connection for PTSD was granted in a May 1995 
rating decision and the PTSD was evaluated as 10 percent 
disabling effective from December 21, 1993.

3.  Between December 1993 and January 25, 1996, there is no 
record that the veteran sought treatment for PTSD and the 
only mental health professional who examined him and offered 
an opinion as to the severity of his PTSD concluded that his 
PTSD was mild and that most of his impairment was due to 
antisocial behavior and drug abuse.

4.  The veteran was hospitalized at a VA facility January 25, 
1996, for treatment of PTSD symptoms, including anger and 
behavioral dyscontrol problems; a VA examiner thereafter 
offered his opinion that the veteran's PTSD was moderately 
severe and productive of considerable impairment.

5.  The veteran's PTSD disability since January 25, 1996, is 
shown to cause considerable, but not severe, occupational and 
social impairment. 

6.  The veteran's PTSD is not shown to be productive of 
impairment which would result from such symptoms as 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near continuous panic attacks, inability to function 
independently, disorientation, or neglect of personal 
hygiene.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for PTSD from December 1993 to January 
25, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 4.126, 4.129, 
4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. §§ 
4.126, 4.130, DCs 9411, 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.   On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in the May 
1995, and September 1997 rating actions, the January 1996 
hearing officer's decision, the Board remand in May 1998, the 
July 1995 statement of the case, and January 1996, August 
1996, June 1997, October 1997, September 2001, and July 2003 
supplemental statements of the case.  He was notified of the 
duty to assist requirements of the VCAA in the September 2001 
supplemental statement of the case

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disabilities on appeal.  Service, VA, and private 
outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  


Background.   On December 21, 1993, the RO received a claim 
for service connection for PTSD.  The veteran noted that he 
had been unable to make his previous appointments for VA 
examination because he was in jail.

Medical records reflect that the veteran had been seen for 
psychiatric and polysubstance abuse problems during and since 
service.  The records include a neuropsychiatric consult in 
August 1969 which noted that he had much hostility.  VA 
clinical records from March 1972 to April 1973 note treatment 
of drug dependence -- heroin.  VA clinical record reflect 
treatment with Antabuse in September 1976 for alcoholism.  In 
December 1993 the veteran was accorded an examination by VA 
in connection with his request for referral to a drug 
rehabilitation program.  He had been unemployed since 1987 
primarily due to the fact that he had been in jail 3 times.  
He had had no recent VA treatment.  He was on no medication.  
No pertinent complaints were noted and no pertinent finding 
were reported.  The following assessment was given:  (1) 
Chronic multiple drug abuse, most recently with problems with 
amphetamines; (2) smoker's bronchitis; (3) probably chronic 
gastritis; and (4) possible recurrent staph skin infections.  
From December 1993 to March 1994 he received treatment at a 
VA Substance Abuse Treatment Program.

The report of a March 1995 VA PTSD examination reflects that 
the examiner reviewed the claims file.  The examiner noted 
that the veteran had been hospitalized at the Palo Alto VA 
Hospital in March 1972 for heroin addiction.  The file 
contained treatment records from the Redding California VA 
Hospital Substance Abuse Treatment Clinic from December 1993 
through 1994 noting treatment for polysubstance abuse.

The veteran had been married for 26 years.  He lived with his 
wife and 2 of his 3 children in a 3-bedroom trailer they 
owned.  He was employed at a stoneware factory as plant 
manager.  He had had several jobs in the past and had been 
unemployed from about November 1994 until the present job 
which he held for about a week.  He stated he had been clean 
and sober since July 1994 although he still occasionally used 
alcohol.  He reported nightmares about Vietnam.  He denied 
any flashbacks and admitted problems with his temper.  He had 
few close friends and tended to avoid people.  He reported 
hypervigilance although it was not clear whether this was 
secondary to Vietnam or more to do with his drug deals.  The 
examiner noted that, "aside from that, the stigmata for PTSD 
is rather mild."  

The examiner noted that the veteran appeared older than his 
stated age.  He was calm and cooperative.  Speech was clear 
and coherent.  Mood was euthymic and affect was appropriate.  
He appeared to be of average intelligence and was oriented in 
all spheres.  Judgment and memory appeared intact.  There was 
no evidence of a thought disorder, auditory hallucinations, 
delusions, or suicidal or homicidal ideations.  He appears 
able to manage his own benefits.  He was employed and 
definitely employable.  The examiner opined that the veteran 
"appears to be suffering from mostly a very chaotic life-
style which includes regular drug use, and also antisocial 
behavior.  He also appears to have a mild posttraumatic 
stress disorder, although, I am most impressed by this man's 
antisocial behavior and drug abuse."  The diagnoses were 
polysubstance abuse and PTSD on Axis I and features of 
antisocial personality disorder on Axis II.  His 
psychological stressors were considered to be moderate to 
severe.  A GAF score of 50 was assigned.

In a May 1995 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation.  The effective date was December 21, 1993, the 
date of receipt of the claim.

At a hearing in September 1995 it was reported that the 
employment which the veteran had at the time of the March 
1995 examination lasted for only about 2 weeks.  The veteran 
reported that his wages had averaged approximately $3,000 per 
year since 1966.  He stated that he became a carpenter but 
that employers took advantage of him and did not treat him 
with respect.  He had not done any carpentry work since about 
1994 but did do some mechanical work.  His wife reported that 
his symptoms include anger, depression, and hopelessness.

On January 25, 1996, the veteran was admitted to the VA PTSD 
unit at the Bremerton VAMC.  He was seeking treatment for 
hyperactivity symptoms of PTSD, especially severe anger and 
behavioral dyscontrol problems.  He had a considerable 
history of difficulty with the law due to these difficulties.  
He had a long history of polysubstance abuse and currently 
primarily used alcohol.  The examiners noted that the veteran 
was disheveled, mildly agitated and aggressive, but 
cooperative with normal speech.  Affect was restricted and he 
presented no sign of thought disorder.  The veteran was 
started on Valproate to control his anger and he was to be 
followed after discharge through the VA PTSD clinic.  The 
diagnoses at discharge in February 1996 were PTSD and alcohol 
abuse.  It was reported that a GAF of 50 was the highest in 
the past year with 45 at the time of admission and 52 at 
discharge.

At the hearing in March 1996 the veteran testified that he 
was being treated for his PTSD with Valproic acid and 
Antabuse through the VA.  The veteran's spouse testified to 
the changes in the veteran since his return from Vietnam.  
They had been homeless for about 5 months and were receiving 
food stamps and $91.00 from VA.  The veteran reported that he 
worked for about 6 months in 1994 and last worked in March 
1995 for about 10 days.  

In a statement dated in March 1996 the veteran reported that 
he had been incarcerated from July 1990 to August 1991, and 
again from November 1991 to December 1992.  He did odd jobs 
through the winter of 1993 and then moved to Washington in 
March 1994.  He then had 3 jobs.  He worked in April 1994 as 
a siding installer but quit after a fight with the 
contractor.  He worked from April 1994 to July 1994 and again 
quit due to a fight with the boss.  He then worked building 
concrete forms from September 1994 to November 1994 when he 
had a fight with the foreman.

In a July 1996 VA PTSD examination, the examiner noted that 
he had reviewed the claims file as well as VA treatment 
records.  The examiner noted that the veteran reported a long 
and somewhat rambling history of social and industrial 
maladjustment, to some degree antedating even his military 
service with some degree of school behavioral problems and 
impairments.  He had a history of multiple arrests and 
convictions for a variety of offenses, including attempted 
murder, parole violation, drug possession or possession of 
paraphernalia, etc.  The veteran estimated that he had spent 
about 5 years in prison for felonies.  He also had a number 
of minor jail sentences.  He stated that his only income was 
a small VA award and a very modest monthly stipend from the 
state.

The veteran had encountered a number of traumatic episodes in 
Vietnam including a minesweeping operation and coming to a 
series of bridges, which had been blown up with extensive 
casualties.  In another incident a new man took up his lead 
position in a minesweeping operation and was killed.  He 
complained of occasional nightmares and intrusive thoughts 
about Vietnam.  He had recurring thoughts triggered by seeing 
Vietnamese people.  He became upset by war movies.

The examiner noted the difficulty in assessing the effect on 
his work as "work in his trade is by its nature episodic and 
sporadic."  The veteran was rather vague on the impact of 
his symptoms on work, although he stated he had never been 
fired over his job skills themselves.  

The examiner noted that the veteran was poorly groomed and 
wearing dirty jeans.  He was cooperative, although at times 
expressing contempt at past care and examinations.  He had a 
high interest in the adjudicative process.  He appeared to be 
well oriented and at least of average intelligence.  He did 
not display memory deficits or any signs suggestive of 
significant organic brain disease.  He had no signs of a 
psychotic disorder, such as loosened associations, 
inappropriate affect, hallucinations, or delusions.  Mood was 
mildly irritated and affect was appropriate.  He admitted to 
brief periods of depressive ideation although he did not 
appear to be particularly depressed.  He denied suicidal or 
homicidal ideations.  He appeared to have very little insight 
into his psychological functioning and placed blame for at 
least part of his problems on others.  

He appeared to be acutely aware of his financial situation 
and his future plans seemed to hinge around increasing VA and 
other compensation and engaging in vocational rehabilitation.  
Barring this, he felt he would simply have to return to 
construction work.  His overall judgment was reasonably 
adequate for financial purposes.

The examiner noted that the material enumerated by the 
veteran was remarkably similar to that given at the previous 
examination.  He continued to have some symptoms of PTSD and 
also episodically to abuse substances, although he was 
reportedly doing much better since his recent inpatient care.  
The examiner stated that "the effect of his symptomatology 
over the years on his industrial adjustment, is difficult to 
assess in view of the interacting roles of his PTSD symptoms, 
his substance abuse and his profoundly, antisocial behavior 
over a number of years."  The examiner also noted that the 
veteran indicated that there were very distinctly pleasurable 
aspects about his drugs of choice, so that his substance 
abuse assumed a life of its own and the veteran went to great 
lengths to continue with it, including making himself liable 
for repeated incarcerations.  

The examiner commented that "at least some of the veteran's 
industrial adjustment problems appeared to have resulted more 
directly from irritability, interpersonal estrangement, and 
other results of PTSD symptoms such as sleep deprivation," 
and thus, "it appears more likely than not that the degree 
of impairment directly resulting from PTSD was 
considerable."  

The diagnoses were PTSD, chronic, moderately severe; alcohol 
abuse/dependence, in partial remission; polysubstance abuse 
by history, in reported remission on Axis I and a personality 
disorder, NOS with anti-social and passive aggressive traits.  
His psychological stressors were combat experiences in 
Vietnam, severe.  Current economic problems, unemployment, 
and periodic homelessness, severe.  A global assessment of 
functioning scale of 45 was assigned.  He was however noted 
to be competent for VA purposes.

In a VA examination in May 1997, the examiner noted that he 
had review the claims folder and the previous examination of 
July 1996.  The purpose of this examination in part was to 
considerer the new PTSD rating criteria, which recently went 
into effect.   The examiner noted that the veteran offered a 
great deal of dissatisfaction with VA which he felt was 
victimizing him through what he described as years of 
frustrating denials, delays, and the like.  He became more 
and more agitated as he discussed his problems.  For a time 
he was cooperative although visibly agitated and angry.  He 
indicated he had not been gainfully employed since 1994 and 
had largely subsisted on welfare.

He had been scheduled to resume outpatient PTSD treatment, 
but he had not seen his therapist for several months.  He 
indicated dissatisfaction with the therapist, and also 
indicated growing restive while attending veterans groups, 
and simply did not want to participate.  He also discontinued 
using his prescribed psychotropic drugs and had been on no 
prescribed medications for several months.  

He became visibly agitated when asked about legal 
involvements noting in a rather offhand manner that there 
were some warrants outstanding for his arrest.  He did not 
wish to discuss his history of substance abuse.  He did blurt 
out that, "I drink whenever I feel like drinking and I drink 
as much as I want"  He also used drugs whenever he liked.   
He then announced he was not going to participate any further 
and left the examination room in an angry state.  

The examiner noted that the veteran seemed unable or 
unwilling to cooperate so that a formal mental status 
examination could not be carried out.   Thus the examination 
was considered unsatisfactory.  Given the abrupt termination 
of the examination a formal diagnosis was not possible.  The 
examiner commented that it was fair to say that none of his 
former diagnosed conditions disappeared.  In his present 
condition he appeared to be functioning very poorly in many 
areas.

By rating action in September 1997 the 10 percent rating for 
PTSD was increased to 50 percent from January 25, 1996.  This 
was the date the veteran had been hospitalized at the VAMC 
for among other conditions, PTSD, alcohol dependence, severe 
anger, and behavioral dyscontrol.

The Board in May 1998 remanded this case primarily to attempt 
and acquire private records from Dr. Sullivan, a PTSD 
therapist who had treated the veteran.  In addition a PTSD 
examination was suggested.

In a telephone conference with the RO in July 1998 the 
veteran essentially stated that all his private records were 
submitted and in the claims file.  He had no more private 
medical records to submit.  He also questioned why another VA 
examination was needed.

The RO made several requests for Social Security 
Administration (SSA) records for the veteran.  SSA responded 
in October 2000, and in January 2001 that they had no records 
for the veteran.

In an April 2001 VA examination, the examiner noted that he 
had reviewed the veteran's claims file and medical records.  
The examiner noted that the veteran was on time.  He was 
casually dressed, moderately clean, and groomed.  He was 
alert and oriented to time, place, and purpose.  Responses 
were forthright and complete.  Speech was regular, although 
somewhat lower than normal volume.  Affect was mildly 
restricted and mood was normal.  

The examiner noted that the veteran had moderate symptoms of 
PTSD.  These would have an impact on his employability but 
would not preclude him from employment at some level.  The 
diagnoses were PTSD chronic, moderately severe; and, a 
history of alcohol and polysubstance abuse, long sustained 
remission.  A GAF of 45-50 was assigned.

A personal hearing was schedule at the RO in September 2002.  
However the veteran failed to attend as he had been 
rearrested prior to the hearing.

In a letter dated in March 2003 the veteran reported that he 
would be sentenced to 4 years incarceration in September of 
this year.

Information added to the file in June 2003 reflects that 
attempts to make arrangements with officials at the facility 
where the veteran is incarcerated to have the veteran 
examined for disability evaluation purposes were not 
successful.

Legal Criteria.   The RO received the veteran's claim for 
service connection for PTSD on December 21, 1996, and that 
was the date as of which service connection was awarded.  The 
veteran was initially assigned a 10 percent disability rating 
for this condition, but it was increased to 50 percent by 
rating action in September 1997 with an effective date of 
January 25, 1996, which was the date the veteran underwent 
hospitalization at the VAMC for among other conditions 
evaluation of his PTSD.  The Board will address whether 
higher ratings should have been granted for any of these time 
periods.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  

Since the veteran appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In addition to modified rating criteria, the amendment 
provided that the diagnoses and classification of mental 
disorders be in accordance with DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130.

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  In addition to modified rating criteria, the 
amendment provided that the diagnoses and classification of 
mental disorders be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claims under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.


Entitlement to an initial evaluation in excess of 10 percent 
for PTSD from December 21, 1993, to January 25, 1996.

To reiterate, only the rating criteria for PTSD in effect 
prior to November 7, 1996, can be considered for this time 
period.  VAOPGCPREC 3-00.  The veteran's PTSD was rated as 10 
percent disabling from December 21, 1993, to January 25, 
1996.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 10 
percent rating for PTSD when there was emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent disability rating 
required "definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and when psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was warranted for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community; or there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; or that the individual is thereby demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9411 (1996).   It has also been recognized that each criteria 
for a 100 percent rating under 38 C.F.R. § 4.132 is 
independent.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in nature, whereas the other terms, e.g., 
"considerable" and "severe," were quantitative.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  Thereafter, VA's Office 
of General Counsel issued a precedent opinion concluding that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term considerable, 
the criterion for a 50 percent evaluation, was to be 
construed as "rather large in extent or degree."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c).

The pertinent medical evidence consists of VA medical records 
which reflect treatment for heroin addiction, polysubstance 
abuse, and alcoholism, as well as the report of the March 
1995 VA examination.  Pertinent complaints were first noted 
at the March 1995 VA examination and included nightmares, 
anger, social withdrawal, hypervigilance, and difficulty 
getting along with others at work.  He denied flashbacks, 
survival guilt, active suicidal or homicidal ideations and 
hallucinations or delusions.   It was noted that he had been 
married to his wife for 26 years.  He was working as a plant 
manager at a stoneware company at the time of the March 1995 
VA examination.  The veteran later reported that this 
employment only lasted about 2 weeks.  The examiner in March 
1995 opined that the veteran's PTSD was mild.  As noted by 
the examiner in the March 1995 VA examination, the veteran, 

appears to be suffering mostly from a very chaotic life-
style which includes regular drug use, and also 
antisocial-type behavior.  He also appears to have a 
mild posttraumatic stress disorder, although I am most 
impressed by this man's antisocial behavior and drug 
abuse.

A Global Assessment of Functioning (GAF) score of 50 was 
assigned.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  As noted, the GAF score represents 
the "global" assessment of functioning, i.e., it takes into 
consideration the impairment due to veteran's the antisocial 
behavior and drug abuse in addition to the impairment due to 
the PTSD.  The examiner did express his opinion as to the 
degree of impairment attributable to the PTSD versus that due 
to the antisocial behavior and drug abuse.  The examiner 
specifically stated that the PTSD was mild and that the major 
portion of the impairment was due to antisocial behavior and 
drug abuse.  Thus, the report of the March 1995 VA 
examination supports no more than a 10 percent rating for 
PTSD based upon evidence of mild social and industrial 
impairment resulting from the PTSD.

At the hearing in September 1995 the veteran and his wife 
reported that his symptoms included anger and that he was 
unable to maintain employment because of the PTSD symptoms.  
In March 1996 the veteran reported that he worked for a short 
time in April 1994 but quit after a fight with the 
contractor.  He worked from April 1994 to July 1994 when he 
quit due to a fight with the boss.  He then worked from 
September 1994 to November 1994 when he had a fight with the 
foreman.

In January 1996, the veteran was admitted to a VA hospital 
for symptoms of PTSD to include severe anger and behavioral 
dyscontrol problems.  The diagnoses at discharge were PTSD 
and alcohol abuse.  The July 1996 VA PTSD examiner noted that 
the material enumerated by the veteran was remarkably similar 
to that given at the previous examination.  This examiner, 
however, determined that the effect of the veteran's PTSD 
symptoms included sleep deprivation with resulting 
irritability and interpersonal estrangement, and thus 
contributed to his industrial adjustment problems.  This 
examiner concluded that the degree of impairment directly 
resulting from PTSD was considerable.

Thus, the VA examiner who interviewed the veteran and 
reviewed the record in March 1995 concluded that the 
veteran's PTSD symptoms were mild.  The veteran and his wife 
thereafter testified at hearings at the RO and the veteran 
was hospitalized for PTSD symptoms on January 25, 1996.  An 
examiner who interviewed the veteran and reviewed the record 
in July 1996 concluded that the veteran's PTSD symptoms were 
productive of considerable impairment.  The rating for the 
veteran's PTSD disorder has been increased from 10 percent to 
50 percent as of January 25, 1996.  As noted above, the March 
1995 examination findings and the conclusion of the examiner 
do not support a rating in excess of 10 percent for the PTSD.  
The July 1996 examiner indicated that the veteran's symptoms 
were the same then as at the time of the March 1995 
examination, and that the PTSD symptoms were moderately 
severe rather than mild as the March 1995 examiner had 
concluded.  However, the Board finds that the opinion of the 
March 1995 examiner is more probative as to the severity of 
the PTSD at that time.  Inasmuch as there is no other 
contemporaneous evidence as to the degree of severity of the 
PTSD symptoms until the veteran was hospitalized in January 
1996, the Board concludes that the opinion of the mental 
health professional who carefully review the records in the 
case and examined the veteran in March 1995 is controlling as 
to the severity of the veteran's PTSD at that time.

After review the entire record, the Board is of the opinion 
that there is no basis for a rating in excess of 10 percent 
for the veteran's PTSD prior to January 25, 1996.  
Accordingly, the Board finds that the 10 percent rating 
assigned from December 21, 1993, to January 25, 1996, was the 
proper rating.  Although this is a Fenderson situation and 
the veteran could, therefore, be assigned staged ratings for 
his PTSD, that would not be appropriate for this time period.  
The medical evidence from 1993 to January 25, 1996, reflects 
that the PTSD was productive of mild symptoms.  Consequently 
the assigned 10 percent rating is warranted from the date of 
claim.


Entitlement to a rating in excess of 50 percent for PTSD

The veteran's PTSD has been rated as 50 percent disabling 
effective from January 25, 1996.  For the time period from 
November 7, 1996, the Board can consider both the old and the 
new criteria and apply whichever is more favorable to the 
claim.  The old criteria are discussed above.

The amended version of 38 C.F.R. § 4.130 establishes a 
general rating formula for mental disorders.  Ratings are to 
be assigned according to the manifestation of particular 
symptoms.  The amended formula replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula for rating 
mental disorders may be more beneficial to a claimant if the 
medical evidence associated with the claims file indicates 
symptoms which qualify the claimant for a higher disability 
evaluation than assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under regulations that took effect during the pendency of 
this appeal, a 50 percent evaluation will be assigned for 
PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.132, DC 9411 (2002).

The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation. 
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that neither version 
of the pertinent regulations is more favorable to the 
veteran, and accordingly, the Board will adjudicate the 
veteran's claim pursuant to both versions of the regulations.

The July 1996 VA PTSD examiner noted that the veteran 
reported a history of social and industrial maladjustment 
which antedated his military service and that he had a 
history of multiple arrests and convictions for a variety of 
offenses.  The veteran complained of occasional nightmares 
and intrusive thoughts about Vietnam.  The veteran was poorly 
groomed and wearing dirty jeans.  He did not display memory 
deficits.  Mood was mildly irritated.  He admitted to brief 
periods of depressive ideation although he did not appear to 
be depressed.  He denied suicidal or homicidal ideations.  
His overall judgment was reasonably adequate.  The diagnoses 
included alcohol and polysubstance abuse and a personality 
disorder with anti-social and passive aggressive traits.  The 
examiner determined that the effect of the veteran's PTSD 
symptoms included sleep deprivation with resulting in 
irritability and interpersonal estrangement, which in turn 
contributed to his industrial adjustment problems.  This 
examiner concluded that the degree of impairment directly 
resulting from PTSD was considerable.  The global assessment 
of functioning scale score of 45 which was assigned obviously 
included impairment attributable to the alcohol and 
polysubstance abuse and a personality disorder with anti-
social and passive aggressive traits.  The examiner clearly 
specified that the impairment attributable to the veteran's 
PTSD was considerable.

A VA examination in May 1997 did not produce results which 
would support a rating in excess of 50 percent under the old 
or new rating criteria for PTSD since the veteran terminated 
the examination prematurely.

An April 2001 VA examination reflects that the veteran was 
casually dressed, moderately clean, and groomed.  He was 
alert and oriented to time, place, and purpose.  Responses 
were forthright and complete.  Speech was regular, although 
somewhat lower than normal volume.  Affect was mildly 
restricted and mood was normal.  The examiner concluded that 
the veteran had moderate symptoms of PTSD.  The diagnoses 
also included a history of alcohol and polysubstance abuse 
and a GAF of 45-50 was assigned.

While the veteran's employment history is very poor, this is 
due in large part to his numerous incarcerations.  VA 
examinations for disability evaluation purposes in July 1996 
and again in April 2001 resulted in medical opinions from 
mental health professionals that the veteran's PTSD symptoms 
were moderately severe.  Under the old criteria, the 
veteran's PTSD warrants a 50 percent rating, but no higher 
based upon the results of these examinations.  As noted 
above, "definite" as set forth under Diagnostic Code 9411 for 
a 30 percent rating represented a degree of social and 
industrial inadaptability that was "more than moderate."  
See VAOPGCPREC 9-93.  Inasmuch as the social and industrial 
impairment attributable to the veteran's PTSD has been 
characterized as moderately severe, the criteria for a rating 
in excess of 50 percent are clearly not met under the old 
criteria.  

After reviewing the evidence on file, the Board also 
concludes that the new criteria for an evaluation in excess 
of 50 percent for the veteran's service-connected PTSD are 
not met.  None of the evidence of record reflects that the 
veteran's PTSD is productive of impairment that would result 
from such symptoms as obsessional rituals, illogical, obscure 
or irrelevant speech, near-continuous panic attacks affecting 
the ability to function, impaired impulse control, 
disorientation, or neglect of personal hygiene.  The veteran 
has been described consistently on evaluation as oriented in 
all three spheres and having articulate speech. 

As noted above, the GAF scores given from 1995 to 2001 range 
from 45 to 52.  However, it is clear that these scores 
include impairment attributable to substance abuse and a 
personality disorder.  The medical examiners have clearly 
specified that the impairment attributable to the veteran's 
PTSD is moderate.  The Board also notes that a GAF score 
reflects merely an examiner's opinion of functioning levels 
and in essence represents an examiner's characterization of 
the level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A 70 percent evaluation for PTSD under the criteria in effect 
since November 7, 1996, require symptoms which would be 
productive of impairment equivalent to impairment resulting 
from such symptoms as suicidal ideation, obsessional rituals 
which interfered with routine activities, illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Although the record clearly demonstrates that 
the veteran experiences occupational and social impairment 
due to such symptoms as nightmares, depression, anxiety, and 
stress, etc., with deficiencies in several areas, the 
impairment does not rise to the level of a 70 percent 
psychiatric disability.  While the PTSD causes deficiencies 
in work, family relations, judgment, thinking, and mood, the 
Board is of the opinion that the extent of the impairment 
attributed to PTSD symptoms by mental health professionals 
does not more nearly approximate the criteria required for a 
70 percent rating.  38 C.F.R. §§ 4.7, 4.130 (providing for 70 
percent rating where claimant exhibits "occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood").

Finally, a 100 percent evaluation is not warranted.  No 
symptoms have been reported which would be equivalent to 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board has considered the written statements and the 
testimony of the veteran and his wife regarding the severity 
of his PTSD symptoms.  The statements are probative of 
symptomatology.  However, as noted, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b).

The RO has not referred this case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  However, this does not 
preclude the Board from concluding, on its own, that a claim 
does not meet the criteria for submission pursuant to the 
regulation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
VAOPGCPREC 6-96.  The Court has also held that the Board must 
only address referral under § 3.321(b)(1) when exceptional or 
unusual circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his PTSD affects his 
employability in ways not contemplated by the Rating 
Schedule, in which the percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  In 
essence, the Board finds that the veteran has not presented a 
disability picture so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.

The primary reason that the veteran is unemployed appears to 
be his long and continuous history of arrests and 
incarcerations.  He apparently is currently in prison.  
Moreover, the RO was informed by letter from the Social 
Security Administration (SSA) in October 2000 that there was 
no record that the appellant had filed a claim with the SSA.  
Further, there is no evidence that he has been denied 
employment because of his service connected disabilities.

The Board also notes that the evidence does not indicate that 
his PTSD with depression has resulted in frequent 
hospitalizations or inpatient care.  Therefore, referral in 
this instance is not warranted because the evidence does not 
indicate that the service-connected PTSD has markedly 
interfered with employment, or required frequent inpatient 
care so as to render impractical the application of regular 
schedular standards.

The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
primarily attributed to his PTSD.  There is no credible 
evidence that his lack of employment is due to PTSD.  The 
preponderance of the evidence is against the claim, and the 
benefit of the doubt is not for application.


ORDER

Entitlement to a rating in excess of 10 percent for PTSD from 
December 21, 1993, to January 25, 1996, is denied.

Entitlement to a rating in excess of 50 percent for PTSD from 
January 25, 1996, is denied.


	                   
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


